DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the sealing zone” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the target positions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 3 is intended to depend from claim 2.  This is the interpretation given the limitation.
Claim 3 recites the limitation “the actual positions” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the sealing zone” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the target torques” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 6 is intended to depend from claim 5.  This is the interpretation given the limitation.
Claim 6 recites the limitation “the actual torques” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase are not considered part of the claimed invention.
Claim 8 recites the limitation “the measured temperature” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the target positions” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the target torques” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the calibrated transverse sealing unit” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 requires “at which the target positions or the target torques were determined by measuring actual positions or actual torques of the calibrated transverse sealing unit”.  The limitation appears to require dependency on claim 3 for antecedent basis.  The limitations “or the target torques” and “or the actual torques” are unclear and confusing as claim 3 (nor claims 1 nor 7) does not determine target torques or actual torques.
Claim 9 recites the limitation “the actual torque” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires “a difference determined in method step d) between the target position and the actual position or between the target torque and the actual torque is compared to a tolerance threshold”.  The limitation “or between the target torque and the actual torque” is unclear and confusing as method step d) does not determine a difference between the target torque and the actual torque.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (U.S. Patent 5,551,206) in view of the admitted prior art (Specification see under “Background of the Invention” and Page 1, line 17 to Page 3, line 12) or Reichel et al. (WO 96/40558).
Fukuda discloses a method for testing (i.e. checking) the function of a tubular bag machine during operation, the tubular bag machine comprising a drive control system (at least 24) and at least a/one drive unit (10) being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor (18) and two transverse sealing jaws (12, 14) which are driven relative to each other by the drive motor and by means of which a film tube (W) is sealed transversely to a/the conveying direction, and the position (θ’) of the drive motor being measured directly or indirectly using a position sensor (rotary encoder 22 and regarding claim 10 the actual position is measured directly using a rotation angle sensor), the method comprising the following steps: a) moving the film tube into a/the sealing zone between the transverse sealing jaws, forming a seal and cutting the film tube thereby removing the sealed film tube from the sealing zone between the transverse sealing jaws, and moving another portion of the film tube into the sealing zone between the transverse sealing jaws to form another seal; b) closing the transverse sealing jaws (including during forming the another seal) according to a predefined target torque stored in the drive control system (specified value of torque as taught at Column 3, lines 29-31 and “The servo motor 18 is of a so-called turnbuckle kind adapted to change the direction of its rotary motion when the load torque thereon due to the compression between the seal jaws 12 and 14 exceeds a specified value.”); c) measuring the actual position of the drive motor once the target torque has been reached (see Column 3, lines 33-38 and “Numeral 22 in FIG. 2 indicates a rotary encoder adapted to detect the angle by which the servo motor 18 rotates until the direction of its rotary motion is reversed. A signal indicative of the angle thus detected by the encoder 22 is transmitted to a control unit 24 comprising a central processing unit (CPU).” and in m+α and the minimum angle θm-β.” and see further Column 5, lines 47-64).
	As to the limitations in claim 1 of “multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences” and “the drive torque (M) of the drive motor (02) being measured directly or indirectly using a drive controller” and claim 11, Fukuda does not expressly describe the control of the other different functional elements (96, 97, 101, 102, etc.) during the operation of the method.  Further, because the direction of rotation of the motor is reversed when the specified value of torque is reached Fukuda is considered to necessarily teach or suggest the drive torque of the drive motor being measured directly or indirectly using a drive controller.  Conventional method of operating a tubular bag/packing/packaging machine includes multiple electronic drive units which are controlled independently of each other by the drive control system to allow the different functional elements of the tubular bag/packing/packaging machine to be driven in a cycle time-synchronous manner as they are going through predefined motion sequences (Page 1, lines 17-22 of the admitted prior art and Abstract and Page 2, lines 8-11 and Page 4, lines 7-11 and Page 8, lines 13-16 and Page 9, lines 9-18 of Reichel) and the drive torque of the drive motor being measured indirectly using a drive controller of the drive motor as evidenced by the admitted prior art (Page 2, lines 1 to 30) such as to set a predefined 
	Regarding claim 9, Fukuda teaches a difference determined in method step d) between the target position and the actual position is compared to a tolerance threshold (standard range between the maximum angle θ’m+α and the minimum angle θ’m-β) stored in the drive control system, an error being reported if the tolerance threshold is exceeded (Column 3, line 39 to Column 4, line 33).

Regarding claim 14, the drive units taught by Fukuda as modified by the admitted prior art or Reichel go through a motion sequence for the intermittent production of tubular bags (Figures 1 and 2 of Fukuda).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Highberger (U.S. Patent 5,836,136) in view of the admitted prior art or Reichel and optionally further McLean (U.S. Patent 5,439,539) or Fukuda.
Highberger discloses a method for testing (i.e. checking) the function of a tubular bag machine during operation, the tubular bag machine comprising a drive control system (at least 51, 52a, and 55) and at least a/one drive unit being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor (52) and two transverse sealing jaws (30, 32) which are driven relative to each other by the drive motor and by means of which a film tube (T) is sealed transversely to a/the conveying direction, and the drive torque of the drive motor being measured directly or indirectly using a drive controller (51) and torque transducer (52a), the method comprising the following steps: a) moving the film tube into a/the sealing zone between the transverse sealing jaws, forming a seal and cutting the film tube thereby removing the sealed film tube from the sealing zone between the transverse sealing jaws, and moving another portion of the film tube into the sealing zone between the transverse sealing jaws to form another seal; b) closing the transverse sealing jaws according (including during forming the another seal) to a predefined target position to generate a pulse signal to be received by processing/programming stored in the drive control system (see “With regard to the broadest aspects of the present invention, the step of sensing the relative position of the sealing jaws before the sealing pressure is analyzed may be performed through a load cell, radiant 
As to the limitations in claim 4 of “multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences” and “the position (ϕ) of the drive motor (02) being measured directly or indirectly using a position sensor”, Highberger teaches in Column 1, lines 52-56 “Specifically, the combination weigher, the film feeder/seamer, the vibrating clamp for settling the product, and the moving carriage/stripper/sealing jaws are all synchronized in response to the critical parameters of the packaging operation.” without expressly teaching independent control of drive units and the position of the drive motor being measured directly or indirectly using a position sensor wherein conventional method of operating a tubular bag/packing/packaging machine includes multiple electronic drive units which are controlled independently of each other by the drive control system to allow the different functional elements of the tubular bag/packing/packaging machine to be driven in a cycle time-synchronous manner as they are going through predefined motion sequences (the admitted prior art and Reichel are described above in full detail) and including the position of the drive motor being .
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1, 9-11, 13, and 14 above, and further in view of Keim et al. (U.S. Patent 5,117,612).
Fukuda as modified by the admitted prior art or Reichel above teach all of the limitations in claims 7 and 8 except for a specific teaching method steps a), b), c) and d) are carried out at a reference temperature.  Fukuda is silent as to the particular temperature at which the method is carried out.  It is known in the same art the required contact pressure, directly proportional to the target torque, for sealing changes as a function of the measured temperature of the sealing jaws determined and fed to the control system as evidenced by Keim (Column 2, lines 52-61 and Column 7, lines 27-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method steps a), b), c) and d) taught by Fukuda as modified by the admitted prior art or Reichel are carried out at a reference temperature the same as that which is determined and fed to the drive control system and used during determining the target position for the predefined target torque, i.e. a reference temperature stored in the drive control system wherein the reference temperature corresponds to a/the measured temperature at which the target positions were determined by measuring actual positions of the calibrated transverse sealing unit, as otherwise because the contact pressure and predefined target torque for sealing changes with temperature changes as understood in the art as evidenced by Keim (and Keim further evidencing the measured temperature of the sealing jaws determined and fed to the control system) the testing/checking would be unreliable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1, 9-11, 13, and 14 above, and further in view of McLean.
Fukuda as modified by the admitted prior art above teach all of the limitations in claim 12 except for a specific teaching method steps a), b), c), and d) are carried out after the transverse sealing jaws have been replaced.  It is conventional and well understood in the art to replace sealing jaw(s) after .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1, 9-11, 13, and 14 above, and further in view of Braun et al. (DE 102013203295 and see also the machine translation).
Fukuda as modified by the admitted prior art or Reichel above teach all of the limitations in claim 15 except for a specific teaching the drive units go through a motion sequence for the continuous production of tubular bags (claim 14 further rejected herein in the event it is somehow considered Fukuda does not expressly teach the limitation) wherein conventional and well understood operation of tubular bag machines is the drive unit(s) go through a motion sequence for either of the intermittent (Paragraph 0003) or the continuous (Figure 1 and Paragraphs 0004) production of tubular bags as evidenced by Braun.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drive units taught by Fukuda as modified by the admitted prior art or Reichel go through a motion sequence for either of the intermittent or the continuous production of tubular bags as is the conventional and well understood operation of a tubular bag machine as evidenced by Braun.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-11, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/614,227. Although claims 1-14 of copending Application No. 16/614,227 fully encompass claims 1, 4, 7-11, 14, and 15 of the instant application (it being noted moving the film tube into the sealing zone between the transverse sealing jaws as taught by claims 1-14 of copending Application No. 16/614,227 is considered to necessarily further comprise or is at least prima facie obvious to further comprise removing the sealed film tube from the sealing zone between the transverse sealing jaws).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/614,227 in view of McLean.  Claims 1-14 of copending Application No. 16/614,227 fully encompass claim 12 of the instant application except for a specific teaching method steps a), b), c), and d) are carried out after the transverse sealing jaws have been replaced.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method steps a), b), c), and d) taught by claims 1-14 of copending Application No. 16/614,227 are carried out after the transverse sealing jaws have been replaced as is conventional and well understood in the art to replace the sealing jaws after repair or for replacement as evidenced by McLean.
This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/614,227 in view of Fukuda.  Claims 1-14 of copending Application No. 16/614,227 fully encompass claim 13 of the instant application except for a specific teaching that method steps a), b), c) and d) are carried out after a disruption of the operation of the tubular bag machine wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that method steps a), b), c) and d) taught by claims 1-14 .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for testing the function of a tubular bag machine as claimed and further including multiple target torques each having an associated target position are stored in the drive control system, method steps b), c) and d) being repeated one after the other for the different target torques and their associated target positions or multiple target positions each having an associated target torque are stored in the drive control system, method steps b), c) and d) being repeated one after the other for the different target positions and their associated target torques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746